Action by the female plaintiff for damages for personal injuries sustained as the result of the alleged use of a product of appellant, and by her husband for expenses and loss of services. On appeal from the order, as resettled, granting examination of appellant before trial, the order is affirmed, without costs, the examination to proceed on five days’ notice. Irrespective of the statement in the opinion of the learned Special Term Justice, the pertinent item in the order limits examination to “ingredients” of the product and does not include a requirement that appellant disclose its formula. Such formula is a property right which should not be disclosed save in the case of urgent necessity. There is no reason for. such disclosure. If examination *1119with respect to the ingredients shows the presence of some which are inherently dangerous and poisonous, and it appears that an analysis is unavailable or inadequate, further application may be made by the plaintiffs, if so advised, to examine with respect to the proportions of the inherently dangerous and poisonous ingredients to the entire product. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.